Citation Nr: 0315170	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laminectomy and subdural hematoma at L3-L5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1945, 
and from September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision from 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a 10 percent evaluation for residuals of subdural 
hematoma and laminectomy L3-L5.  

Although in October 1998 the veteran requested a personal 
hearing before a Veterans Law Judge the RO, in November 1998 
he indicated in writing that he did not want a Board hearing, 
but requested a hearing at the RO with a Hearing Officer.   

The veteran presented oral testimony at a personal hearing at 
the RO before a Hearing Officer in March 1999.  A copy of the 
hearing transcript is associated with the claims file.

In September 2000, after adjudicating issue another issue 
then pending on appeal, the Board remanded the case to the RO 
for additional development and adjudicative action.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case was returned to the Board; however, the Board 
remanded the case in April 2003 for issuance of a development 
letter consistent with the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In May 2003 the veteran signed a statement that he had no 
further evidence or information to submit with respect to his 
appeal.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The competent and probative evidence shows that residuals of 
a laminectomy and subdural hematoma at L3-L5 are productive 
of not more than slight limitation of lumbar motion, or 
additional functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a laminectomy and subdural hematoma at L3-L5 
have not been met.  38 U.S.C.A. 1155, 5107 (West 2002);  38 
C.F.R. 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In a January 1997 rating decision the RO granted entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of subdural hematoma and laminectomy at L3-L5, 
and assigned a 10 percent evaluation effective from September 
1995.  

Evidence of record shows that the veteran underwent surgery 
in October 1993 for repair of a right inguinal hernia.  
Approximately three days following the surgery he returned to 
the hospital due to pain and partial paralysis of the legs.  
He subsequently had surgery at which time a laminectomy was 
performed and a hematoma was evacuated.  The records state 
the hematoma was due to the local spinal anesthetic given by 
needle for the hernia surgery.  

At a VA Compensation and Pension (C&P) examination in 
November 1996 relating to another disorder, the veteran 
complained only of a residual pain in the lumbar area 
approximately between the 4th and 5th lumbar vertebrae.  The 
examiner noted that he did not complain of sensory 
disturbance of either leg nor of the perineal area.  The 
examiner noted an area of tenderness in the mid lumbar area 
at the level of L4 and L5.  

At a VA C&P orthopedic examination in November 1996, the 
veteran could not remember exactly when he had injured his 
back.  He had surgery in 1995 which did not help him.  
Clinical findings at the November 1996 VA examination for 
range of motion were flexion to 70 degrees; extension to 10 
degrees; lateral bending to 30 degrees, bilaterally; and 
rotation to 35 degrees, bilaterally.  There was a surgical 
scar approximately 5 inches in length at the lower lumbar 
area.  Straight leg raising was positive on both sides.  

X-rays revealed multiple discogenic disease from L1 to S2.  
It was noted that a laminectomy had been performed at the L5 
level.  The diagnosis was multiple discogenic disease of the 
lumbar spine with surgery of laminectomy on L5 lumbar 
vertebra.  

In February 1997 the veteran requested reevaluation of his 
service-connected laminectomy and subdural hematoma.  

VA outpatient treatment records for the period from June 1996 
to March 1997 show that in June 1996, the assessment included 
chronic low back pain.  The veteran refused oral analgesics 
and narcotics.  He was prescribed a medication and analgesic 
balm.  In November 1996 there was no change in his low back 
pain and in January 1997 his chronic low back pain was 
stable.  In February 1997, it was noted that he tolerated the 
chronic low back pain.  

With the veteran's notice of disagreement received in 
December 1997 he submitted a copy of a December 1997 referral 
to physical therapy for treatment.  It was noted that a bone 
scan in August 1997 showed the lumbosacral spine had 
arthritis.  

The veteran was afforded a VA C&P examination in March 1998.  
The history included the discharge summary from the Long 
Beach VA Medical Center in November 1993.  This report 
indicates that during the post operative course, the veteran 
began to have marked improvement in his neurological signs 
and shortly regained full strength and sensation in both 
lower extremities.  

The veteran reported experiencing persistent, moderately 
severe lower back pain and impaired right and left leg 
strength since October 1993.  The lower back pain did not 
radiate into the lower extremities.  The lower back pain 
increased in severity after any physical activity and 
following the onset of cold, damp weather.  

The March 1998 examination revealed a healed longitudinal 
surgical scar, 9 cm in length, over the lumbosacral area.  
The area was mildly tender and moderate lumbosacral muscle 
spasm was noted.  The veteran developed severe pain over the 
lower back with forward flexion of the lumbar spine to 10 
degrees and with backward extension of the lumbar spine to 5 
degrees.  He developed severe pain over the lower back with 
lateral flexion of the lumbar spine to 5 degrees bilaterally 
and with rotation to 5 degrees bilaterally.  

The right and left thigh flexion and extension strength, 
right and left lower leg flexion and extension strength, and 
right and left ankle dorsiflexion and plantar flexion 
strength were noted to be 25% of normal.  No right or left 
leg sensory deficits were noted.  The pertinent diagnoses 
were status post lumbar laminectomy and subdural hematoma 
removal with subsequent nerve root injury, 1993; and EMG 
abnormalities indicating possible peripheral neuropathy of 
lower extremities, 1996.  Additional diagnoses were 
degenerative disc disease at L2-S1, severe at L4-S1, causing 
lower back pain; and degenerative arthritis of the lumbar 
spine causing lower back pain.

A VA medical opinion was obtained in October 1998 on the 
issue of whether degenerative disc disease (DDD) and 
arthritis of the lumbar spine were secondary to spinal 
anesthesia for repair of a right inguinal hernia and lipoma 
in October 1993.  The VA Medical Officer reviewed the claims 
file and discussed in detail the specific medical records 
pertaining to the issue.  The conclusion was "with the 
available medical evidence DDD and arthritis of lumbar spine 
is pre-existing disease and not related or residual of 
surgical procedure of 10/[]/93."  

VA outpatient treatment records from April 1998 to March 1999 
show treatment for unrelated disorders.  

At a personal hearing before a hearing officer at the RO in 
March 1999 the veteran testified that his condition had 
worsened.  He testified that a VA doctor had stated that he 
had a deteriorated spinal disc caused by the hematoma.  He 
described having stiffness in his legs radiating from his 
back.  He denied seeing a specialist for his back and stated 
that he took Tylenol occasionally.  He was usually seen at an 
outpatient clinic every six months.  

VA outpatient treatment records show that in March 1999 the 
veteran was seen in physical therapy for treatment of low 
back pain.  

In April 2001 the veteran was seen at physical medicine and 
rehabilitation service.  He denied any radicular symptoms 
prior to his lumbar spine surgery approximately 3 1/2 years 
earlier.  He denied any bowel and bladder changes and also 
any radicular changes.  His current symptoms were localized 
to his lumbar spine.  Examination revealed motor function was 
5/5 for the lower extremities, bilaterally; sensory function 
was intact to light touch for bilateral lower extremities; 
reflexes were 1+ for the patellar and Achilles, bilaterally; 
range of motion was decreased in flexion and extension; and 
there was a well-healed longitudinal scar.  

The examiner felt that the veteran should respond to therapy 
for generalized conditioning and he was referred to physical 
therapy for treatment for lumbar stabilization. 

The veteran was hospitalized in May 2002 for complaints 
unrelated to his back disorder.  Low back pain was included 
in a list of other diagnoses.  He was discharged 
approximately in July 2002.  

In October 2002 he noted some improvement and mentioned that 
he left his apartment almost daily.  He had improved strength 
and energy compared to his previous visit.  

A note to the file shows that the veteran canceled a 
scheduled VA C&P examination in mid-November 2002 as he 
explained that he was sick enough and did not trust VA.  
Based on the copy of the examination request in the claims 
file, it appears that it was a fee basis examination to be 
provided by QTC.  

A few days later he contacted VA telephone liaison care and 
spoke to a VA social worker regarding a telephone call from 
an outside chiropractor wanting to schedule an appointment 
and called to see if VA had arranged that telephone call.  
The social worker stated that VA did not refer him to an 
outside community chiropractor and thought it sounded like a 
cold call solicitor.  The social worker noted that the 
veteran was not able to maintain concentration during the 
conversation and had difficulty processing information 
accurately.  He was staying inside as he felt ill and unable 
to negotiate the stairs.  

He was seen in early December for follow-up and remained 
deconditioned and not motivated to increase in his activity 
other than going out of his apartment at least once daily.  
He enjoyed his daily leg exercises but was not walking.  

After receipt of a letter from the RO in April 2003 regarding 
the provisions of the VCAA, the veteran replied in May 2003 
that he had no further evidence or information to submit.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2002). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. 4.71a, Diagnostic Code 5292 (2002).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  .

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

38 C.F.R. § 3.655 (2002) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  

At (b) it is provided that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant was advised of the provisions of the VCAA by 
letter from the RO dated in April 2003.  He was advised of 
the evidence necessary to establish entitlement, what had 
been done on his claim, what information or evidence he 
needed to submit and what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records.  The veteran was scheduled for a VA C&P medical 
examination but was too ill to keep the appointment.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Increased evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2002).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.


The veteran has a 10 percent disability evaluation for 
residuals of a laminectomy and subdural hematoma at L3-L5 
assigned under Diagnostic Code 5292 for slight limitation of 
motion.  The Board notes that the November 1993 hospital 
discharge summary indicated that during the post operative 
course, the veteran had marked improvement in his 
neurological signs and regained full strength and sensation 
in both lower extremities.  In November 1996 the clinical 
findings for range of motion of the low back showed slight 
limitation of motion.  There was an area of tenderness at the 
level of L4 and L5.  

Although at the March 1998 examination the veteran reported 
moderately severe lower back pain and his range of motion was 
severely limited due to pain, the examiner attributed the 
cause of the lower back pain to degenerative disc disease at 
L2-S1 and to degenerative arthritis of the lumbar spine.  
Furthermore, although the veteran also has DDD and arthritis 
of the lumbar spine, a VA medical specialist provide a 
medical opinion noting that DDD and arthritis of the lumbar 
spine were not related to the service-connected low back 
disability nor were they residuals of the surgical procedure 
in October 1993.  Therefore consideration of application of 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome and Diagnostic Code 5003 for degenerative arthritis 
is not in order.  

Based on the evidence of record, the Board finds that any 
additional limitation of motion of the lumbar spine is due to 
nonservice-connected disabilities.  The veteran was scheduled 
for a VA C&P examination that would have provided additional 
information upon which to evaluate his claim, however, he 
canceled the examination for good cause as he was too ill to 
attend.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a disability evaluation higher than the assigned 10 
percent.  

The claims file contains competent and probative evidence 
that the veteran retains motion in his spine.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002) is not warranted.  There also was 
no evidence of a vertebral fracture with demonstrable 
deformity (the criteria for an additional 10 percent under 
Diagnostic Code 5285).

The Board now considers whether the back disability warrants 
assignment of a separate evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this case, the cited 
diagnostic code contemplates disability based, in part, on 
limitation of motion.  Thus, to assign a separate evaluation 
would be to compensate the veteran more than once for the 
same symptoms of pain and motion limitation.

The pertinent evidence of record shows that residual scarring 
from spinal surgery has consistently been reported as well 
healed with no evidence of poor nourishment with repeated 
ulceration, tenderness and pain on objective demonstration, 
limitation on function of part affected.  Accordingly, the 
evidentiary record does not support assignment of an 
additional compensable evaluation for residual scarring.   
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002), 
as amended effective August 30, 2002, See 67 Fed. Reg. 49590, 
49596 (2002); Esteban v. Brown, 6 Vet. App. 259 (1994).  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the low back 
disability at issue.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
residuals of a laminectomy and subdural hematoma at L3-L5.  
The record in this case does not demonstrate that the veteran 
has required frequent periods of hospitalization for this 
disability or that his service-connected low back disability 
has individually markedly interfered with employment.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laminectomy and subdural hematoma at L3-L5 is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

